Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 30, 2020

The Court of Appeals hereby passes the following order:

A20A1895. TERRY LEE BATTLE v. WALTER BERRY, WARDEN.

      Prison inmate Terry Lee Battle filed a civil action against Warden Walter
Berry. The trial court dismissed the action, and Battle filed this direct appeal. We lack
jurisdiction.
      Battle is incarcerated, so his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal in
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d
24) (1997). Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/30/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.